DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the portion of the cylindrical catheter" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 34, the phrase "the surgical tool is an inflatable balloon" renders the claim indefinite because it is unclear. It is unclear how the surgical tool is an inflatable balloon as well as a blade. Examiner notes as discussed in further detail below, the 112 issue can be corrected with a change in dependency. 
Claim 35 recites the limitation "the surgical tool" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes as discussed in further detail below, the 112 issue can be corrected with a change in dependency.
Claim 36 recites the limitation "the first and second rings" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes as discussed in further detail below, the 112 issue can be corrected with a change in dependency.
Claim 36 recites the limitation "the longitudinal axis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes as discussed in further detail below, the 112 issue can be corrected with a change in dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 is dependent on itself, thus is considered incomplete.  As such, these claims have not been further treated on the merits.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Examiner notes changing the dependency of claims 34-36 to claim 33 would obviate the 112 issues above. And a 102 rejection in view of Wu et al. (U.S. Patent Publication No. 2014/0277071 A1) would be applicable and constructed in a manner as seen below in the structurally mirrored apparatus claims 30-32. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Publication No. 2014/0277071 A1).
Regarding claim 29, Wu et al. discloses a surgical device, comprising: a cylindrical catheter (12) that extends along a longitudinal axis (Fig. 16A); a first ring (812) which is in contact with (Fig. 16B, Paragraph 0079) and movable along (Fig. 16B, Paragraph 0079) the cylindrical catheter (12) and is configured to be inserted into the human body during surgical procedures (airway, Paragraph 0079); a second ring (814) which is in contact with (Fig. 16B, Paragraph 0079) and movable along (Fig. 16B, Paragraph 0079) the cylindrical catheter (12) and is configured to remain outside (outside of the airway, Paragraph 0079) the human body (airway, Paragraph 0079) during surgical procedures; and a surgical tool (818/826) directly or indirectly attached to (Fig. 16A, Paragraph 0077) the first ring (812), wherein, the first and second rings (812 and 814) are configured so that movement of the second ring (814) in a first direction (Fig. 16B, Paragraph 0079) along the longitudinal axis (Fig. 16B). (Figs. 16A-16C, Paragraphs 0077-0079).
Regarding claim 30, Wu et al. discloses the surgical device of claim 29, wherein the surgical tool (818) is an inflatable balloon (818). (Figs. 16A-16C, Paragraphs 0077-0078). 
Regarding claim 31, Wu et al. discloses the surgical device of claim 29, wherein the surgical tool (826) is a blade (826, Paragraph 0077). (Paragraph 0077). 
	Regarding claim 32, Wu et al. discloses the surgical device of claim 29, wherein the first and second rings (812 and 814) can move in either direction (Paragraph 0079) along the longitudinal axis (Fig. 16B) and wherein the distance (Fig. 16B, Paragraph 0079) between them remains fixed (via 815, Paragraph 0079). (Fig. 16B, Paragraph 0079).
Regarding claim 33, Wu et al. discloses a method comprising: providing a device (Fig. 16A), comprising: a cylindrical catheter (12) that extends along a longitudinal axis (Fig. 16A); a first ring (812) which is in contact with (Fig. 16B, Paragraph 0079)  and movable along (Fig. 16B, Paragraph 0079) the cylindrical catheter (12); a second ring (814) which is in contact with (Fig. 16B, Paragraph 0079) and movable along (Fig. 16B, Paragraph 0079) the cylindrical catheter (12); and a surgical tool (818/826) directly or indirectly attached to (Fig. 16A, Paragraph 0077) the first ring (812), wherein, the first and second rings (812 and 814) are configured so that movement along (Fig. 16B, Paragraph 0079) the longitudinal axis (Fig. 16A) causes movement (Fig. 16B, Paragraph 0079) of the first ring (812) in the same direction along (Fig. 16B, Paragraph 0079)  the longitudinal axis (Fig. 16A); and inserting the portion (portion of 12 in contact with 812) of the cylindrical catheter (12) in contact with the first ring (812) and the first ring (812) in a human body (airway, Paragraph 0079) while maintaining the portion (portion of 12 in contact with 814) of the cylindrical catheter (12) in contact with the second ring (814) and the second ring (814) outside (outside of the airway, Paragraph 0079) the human body (airway, Paragraph 0079).  (Figs. 16A-16C, Paragraphs 0077-0079).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771